DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/12/2021, pages 7-8 under the heading “The Alleged Combination of Livni and Katznelson is Improper” have been fully considered but they are not persuasive.  Applicant argues that modification of Livini to include a ferromagnetic yoke in light of Katznelson’s teachings would not have been obvious to one of ordinary skill because “[a]dding the type of ferromagnetic yoke described in Katznelson to Livni’s cantilever would add significant weight to the end of the cantilever 35, which would destabilize the balance of the cantilever and increase the risk of the system toppling over”.  Applicant’s argument rests entirely on speculative assumptions about the weight of Katznelson’s U-shaped/C-shaped yoke (e.g., Fig. 13) relative to the U-shaped frame 4 of Livini and the weight-bearing capabilities of Livni’s arrangement and is too tenuous to reasonably support a finding that Livini teaches away from the cited combination of Livni and Katznelson.  Even if it could be reasonably established that the cited combination of Livni and Katznelson would result in increased weight as argued, mitigating any increased risk of toppling over, e.g., by adjusting the configuration of Livini’s extractable bars 12, falls well within the inferences and creative steps that a person of ordinary skill in the art would employ in light of their capability of understanding the scientific and engineering principles applicable to the pertinent art.

Applicant’s arguments, see pages 8-10, filed 3/12/2021, with respect to the rejections of claims 1, 25 and 27 under 35 U.S.C. 103 have been fully considered and are persuasive insofar as the cited combination of Livni and Katznelson as applied in the previous Office action was not specifically relied upon as teaching or suggesting the newly-added limitations the first housing comprising a surface configured to support a patient during imaging (claims 1, 25) and wherein at least one housing comprises a surface configured to support a patient during imaging (claim 27).  Therefore, the rejections of claims 1, 25 and 27 as previously presented have been withdrawn in view of the newly-added limitations.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Livni, Katznelson and US 6,278,274 to Biglieri et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 6,317,618 to Livni et al. (Livni) in view of US 6,150,911 to Katznelson et al. (Katznelson) and US 6,278,274 to Biglieri et al. (Biglieri).
	
	Regarding claim 1, Livni discloses a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a magnetic field to contribute to a B0 magnetic field produced at a strength equal to or less than 0.2 T (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, permanent magnet assemblies 3a/3b; also see col. 10, lines 22-27, magnets used in a transportable magnetic resonance imaging apparatus in accordance with the present invention are preferably in the range of 0.1-0.6 Tesla);
at least one gradient coil to provide spatial encoding of magnetic resonance signals (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, gradient coils 8);
	at least one power component configured to provide power to the at least one gradient coil (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, at least gradient amplifiers, see col. 7, lines 58-67; also see Abstract; also see col. 5, lines 60-65);
	a first housing to house the at least one power component (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, housing 7 including portion 16 of housing 7 that houses electronic MRI components, see col. 7, lines 58-67; also see col. 8, lines 11-16; note that when Livni’s system is in its in its operative imaging position as shown in Fig. 3 permanent magnet assemblies 3a/3b are outside of portion 16 of housing 7); and
	at least one mechanism coupled to the first housing to allow the magnetic resonance imaging system to be transported to different locations (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, wheels 14; also see col. 8, lines 21-27; also see col. 5, line 65 to col. 6, line 3; also see col. 8, lines 35-37, handle 18 of housing 7).

	Livni discloses that the pair of permanent magnet assemblies is joined together by a U-shaped frame 4 (Livni, e.g., Fig. 3 and col. 6, line 56 to col. 7, line 14).  Livni is not relied upon as explicitly disclosing that the U-shaped frame is a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system.  In closely related art, 0 magnets to increase magnetic flux density within an imaging region of the magnetic resonance imaging system (Katznelson, e.g., Fig. 13 and col. 14, line 58 to col. 16, line 65, ferromagnetic yoke 246 to which permanent magnet assemblies 240, 242 are attached; note col. 16, lines 54-65 in particular, the advantage of the MRI magnet disclosed in FIG. 13 is that it provides within the volume 227 a magnetic field that is stronger than the magnetic field provided by a magnet having identical magnet assemblies but lacking a ferromagnetic yoke; this increase in the magnetic field strength is due to the path for closing of the magnetic flux lines (not shown) of the permanent magnet assemblies 240 and 242 provided by the ferromagnetic yoke 246; such an increase in the magnetic field strength improves the resolution of the MRI images obtained using the magnet of FIG. 13 and reduces the time required for image acquisition which is particularly desirable during the performance of interventional MRI).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Livni to include a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system.  In this way, a magnetic field that is stronger than the magnetic field provided by a magnet having identical magnet assemblies but lacking a ferromagnetic yoke may be provided in the imaging volume, thereby improving the resolution of the MRI images obtained and reducing the time required for image acquisition).

	Livni is not relied upon as explicitly disclosing the first housing comprising a surface configured to support a patient during imaging.  In closely related art, Biglieri discloses a portable MRI apparatus (Biglieri, e.g., Figs. 1, 6, 7, 9).  With reference to Figs. 6-7 in particular, Biglieri discloses that different portions of a patient’s body may be examined by using platforms allowing to lay the body portion under examination at the different heights required for imaging (Biglieri, e.g., col. 5, line 60 to col. 6, line 7).  In Figs. 6-7, it is clear that the patient is standing on the platform.  For these embodiments, Biglieri discloses that the platform may be separate or consisting of suitable shelves, which may be removably and/or height adjustable fixed between the two vertical walls 2 and 3 of the MRI apparatus (Biglieri, e.g., col. 5, line 60 to col. 6, line 7).  It is noted that at least vertical wall 3 forms a side of a cabinet 7 for containing the electronic equipment for detecting and reconstructing Nuclear Magnetic Resonance images (see Biglieri, Fig. 1 and col. 4, lines 51-56).  Additionally or in the alternative, Biglieri discloses that two support walls 2, 3 of the magnetic structure advantageously have each, in the upper area, associated to the magnet, two peripheral apertures forming a grip handle for the patient in his/her different positions with respect to the apparatus (Biglieri, e.g., col. 5, lines 7-12).  Biglieri therefore at least suggest, if not explicitly discloses, a housing comprising a surface (e.g., either (1) the vertical wall 3 which supports the platform (and therefore the patient), (2) the platform itself, or (3) a handle formed in support wall 3) configured to support a patient during imaging.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

	Regarding claim 2, Livni in view of Katznelson and Biglieri discloses wherein the B0 magnet is outside of the first housing (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., Fig. 3, when Livni’s system is in its in its operative imaging position as shown in Fig. 3 permanent magnet assemblies 3a/3b are outside of portion 16 of housing 7).

	Regarding claim 3, Livni in view of Katznelson and Biglieri discloses wherein the first housing provides support for the B0 magnet (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., Fig. 3; also see col. 8, lines 21-26; housing 7 is provided with wheels 14, preferably four wheels, positioned at the bottom of the housing; Livni’s wheels 14 support permanent magnet assemblies 3a/3b through the housing; housing 7 therefore also supports the permanent magnet assemblies 3a/3b).	

	Regarding claim 4, Livni in view of Katznelson and Biglieri at least suggests wherein the at least one gradient coil comprises at least one x-gradient coil, at least one y-gradient coil, and at least one z-gradient coil to provide spatial encoding in x, y, and z directions, respectively (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., col. 1, lines 43-50; also see Livni, col. 6, lines 36-55, at least two gradient coils).

	Regarding claim 6, Livni in view of Katznelson and Biglieri discloses wherein the B0 magnet comprises a first B0 magnet and a second B0 magnet arranged in a bi-planar configuration, and wherein the ferromagnetic yoke is configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase the magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., Fig. 3, pair of permanent magnet assemblies 3A and 3B are arranged in a bi-planar configuration; the ferromagnetic yoke 246 of Katznelson in the cited combination operates to capture and direct at least some of the magnetic field generated by the B0 magnet to increase the magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet; see discussion of Katznelson in connection with claim 1 above).

	Regarding claim 7, Livni in view of Katznelson and Biglieri discloses wherein the ferromagnetic yoke is outside of the first housing (see Livni in view of Katznelson and Biglieri as applied to claims 6 and 1, the suggested combination, e.g., using ferromagnetic yoke 246 of Katznelson in place of Livni’s U-shaped frame 4 (Livni, Fig. 3) will result in the ferromagnetic yoke being outside of housing 7 (Livni, Fig. 3) including portion 16 of housing 7 that houses electronic MRI components).

	Regarding claim 8, Livni in view of Katznelson and Biglieri discloses wherein the imaging region is outside of the first housing (see Livni in view of Katznelson and Biglieri as applied to claims 6 and 1, Livni, Fig. 3, imaging region, e.g., region between permanent magnet assemblies 3A and 3B, is outside of housing 7 including portion 16 of housing 7 that houses electronic MRI components).

	Regarding claim 9, Livni in view of Katznelson and Biglieri discloses wherein the at least one mechanism comprises at least one wheel (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, wheels 14; also see col. 8, lines 21-27; also see col. 5, line 65 to col. 6, line 3).

	Regarding claim 10, Livni in view of Katznelson and Biglieri discloses wherein the magnetic system is configured to produce the B0 magnetic field at a strength equal to or less than 0.2 T and greater than or equal to 0.1 T (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., col. 10, lines 22-27).

	Regarding claim 11, Livni in view of Katznelson and Biglieri discloses wherein the magnetic system is configured to produce the B0 magnetic field at a strength equal to or less than 0.1 T and greater than or equal to 50 mT (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., col. 10, lines 22-27).

wherein the first B0 magnet and the second B0 magnet are arranged in a vertical bi-planar configuration (see Livni in view of Katznelson and Biglieri as applied to claim 1, Livni, e.g., Fig. 3, pair of permanent magnet assemblies 3A and 3B are arranged in a vertical bi-planar configuration).  Livni in view of Katznelson and Biglieri as applied to claims 6 and 1 is not relied upon as explicitly disclosing a horizontal bi-planar configuration wherein the first B0 magnet forms an upper B0 magnet spaced apart in a vertical direction from the second B0 magnet forming a lower B0 magnet.  Katznelson discloses a horizontal bi-planar configuration wherein a first B0 magnet forms an upper B0 magnet spaced apart in a vertical direction from a second B0 magnet forming a lower B0 magnet (Katznelson, e.g., Fig. 13 and col. 14, line 63 to col. 15, line 3, ferromagnetic yoke 246 is a U-shaped or C-shaped member; the examiner notes in that in the case of a C-shaped member (as in Fig. 13) a horizontal bi-planar configuration wherein a first B0 magnet forms an upper B0 magnet spaced apart in a vertical direction from a second B0 magnet forming a lower B0 magnet).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation of a horizontal bi-planar configuration wherein the first B0 magnet forms an upper B0 magnet spaced apart in a 0 magnet forming a lower B0 magnet does not patentably distinguish over Livni in view of Katznelson and Biglieri.

	Regarding claim 14, Livni in view of Katznelson and Biglieri as applied to claims 13, 6 and 1 discloses a casing 24 (Livni, e.g., Fig. 3) for storing permanent magnet assemblies 3A and 3B when not in a deployed position.  Livni in view of Katznelson and Biglieri is not relied upon as explicitly disclosing a second housing to house the first B0 magnet; and a third housing to house the second B0 magnet.  Katznelson further discloses a second housing to house a first B0 magnet; and a third housing to house a second B0 magnet (Katznelson, e.g., Fig. 13 and col. 15, lines 4-12, each of the annular permanent magnets is enclosed in a low permeability material casing 267).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitations of a second housing to house the first B0 magnet and a third housing to house the second B0 magnet does not patentably distinguish over Livni in view of Katznelson and Biglieri.

	Additionally or in the alternative, the provision of a suitably non-ferrous housing for each of the pair of permanent magnet assemblies 3A and 3B of Livni in view of 

	Regarding claim 15, Livni in view of Katznelson and Biglieri discloses wherein the first B0 magnet comprises at least one permanent magnet, and wherein the second B0 magnet comprises at least one permanent magnet (see Livni in view of Katznelson and Biglieri as applied to claims 14, 13, 6 and 1, Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, permanent magnet assemblies 3a/3b; also see col. 10, lines 22-27, magnets used in a transportable magnetic resonance imaging apparatus in accordance with the present invention are preferably in the range of 0.1-0.6 Tesla).

	Regarding claim 16, Livni in view of Katznelson and Biglieri discloses wherein the imaging region is outside of both the second housing and the third housing (see Livni in view of Katznelson and Biglieri as applied to claims 14, 13, 6 and 1, imaging region is between permanent magnet assemblies 3a/3b and therefore outside of the second and third housings as considered in connection with claim 14).

	Regarding claim 17, Livni in view of Katznelson and Biglieri discloses wherein the first housing is coupled to the second housing and/or the third housing to support the B0 magnet (see Livni in view of Katznelson and Biglieri as applied to claims 14, 13, 6 and 1, housing 7 including portion 16 of housing 7 that houses electronic MRI components is at least (see rejection of claim 1 above) is at least indirectly coupled to second housing and/or the third housing of Livni in view of Katznelson and Biglieri as applied to claim 14 to support the B0 magnet).

	Regarding claim 18, Livni in view of Katznelson and Biglieri discloses wherein the ferromagnetic yoke is magnetically coupled to the first B0 magnet and the second B0 magnet, and wherein the ferromagnetic yoke provides at least one magnetic return path between the first B0 magnet and the second B0 magnet to increase a field strength in the imaging region between the first B0 magnet and the second B0 magnet (see Livni in view of Katznelson and Biglieri as applied to claims 13, 6 and 1, Livni, e.g., Fig. 3, pair of permanent magnet assemblies 3A and 3B are arranged in a horizontal bi-planar configuration; the ferromagnetic yoke 246 of Katznelson in the cited combination operates to capture and direct at least some of the magnetic field generated by the B0 magnet to increase the magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet; see discussion of Katznelson in connection with claim 1 above).

	Regarding claim 19, Livni in view of Katznelson and Biglieri discloses wherein the ferromagnetic yoke provides a single magnetic return path between the first B0 magnet and the second B0 magnet (see Livni in view of Katznelson and Biglieri as applied to claims 18, 13, 6 and 1, the ferromagnetic yoke 246 of Katznelson in the cited 

	Regarding claim 20, Livni in view of Katznelson and Biglieri discloses wherein the single magnetic return path between the first B0 magnet and the second B0 magnet is on one side of the B0 magnet (see Livni in view of Katznelson and Biglieri as applied to claims 19, 18, 13, 6 and 1, the single magnetic return path provide by the ferromagnetic yoke 246 of Katznelson in the cited combination is on one side of Livni’s B0 magnet, e.g., permanent magnet assemblies 3A and 3B; see Livni, e.g., Fig. 3, with Katznelson’s ferromagnetic yoke 246 connecting permanent magnet assemblies 3A and 3B in the same manner as arm 4a).

	Regarding claim 21, Livni in view of Katznelson and Biglieri discloses wherein the ferromagnetic yoke is substantially C-shaped (see Livni in view of Katznelson and Biglieri as applied to claims 19, 18, 13, 6 and 1, in the horizontal bi-planar configuration of claim 13, the ferromagnetic yoke is substantially C-shaped; see Katznelson, e.g., Fig. 13 and col. 14, line 63 to col. 15, line 3, ferromagnetic yoke 246 is a U-shaped or C-shaped member).

	Claim 25 recites a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a B0 magnetic field at a strength equal to or less than 0.2 T;
	a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within an imaging region of the magnetic resonance imaging system;
	at least one transmit/receive coil configured to detect magnetic resonance imaging signals;
	at least one power component configured to provide power to the at least one transmit/receive coil;
	a first housing to house the at least one power component, the first housing comprising a surface configured to support a patient during imaging; and
	at least one mechanism coupled to the first housing to allow the magnetic resonance imaging system to be transported to different locations,
and is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson and Biglieri as applied to claim 1, recognizing that Livni’s arrangement of Fig. 3 includes at least one transmit coil and at least one receive coil configured to detect magnetic resonance imaging signals (Livni, e.g., col. 7, lines 58-67, RF transmit coil, RF receive coil), at least one power component configured to provide power to the at least one receive coil (Livni, e.g., col. 7, lines 58-67, RF amplifier), a first housing to house the at least one power component (Livni, e.g., col. 8, lines 11-16, space 16 of housing 7), and that Livni’s receive coil is located outside of the first housing when positioned to detect magnetic resonance signals (Livni’s RF receive coil is necessarily outside of space 16 of housing 7 when positioned to detect magnetic resonance signals), and further taking Official notice of the fact that use of a single coil for 

	Regarding claim 26, Livni in view of Katznelson and Biglieri as applied to claim 25 is not relied upon as explicitly disclosing wherein the at one transmit/receive coil is located within an imaging region of the magnetic resonance imaging system when positioned to detect magnetic resonance signals.  The examiner takes Official notice of the fact that local transmit/receive coils (e.g. local head/extremity T/R coils) for placement on a subject within an imaging region of an MRI system were conventional and well known before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that  the at one transmit/receive coil is located within an imaging region of the magnetic 

	Claim 27 recites a magnetic resonance imaging system comprising:
	a B0 magnet comprising at least one permanent magnet, the B0 magnet configured to generate a B0 magnetic field at a strength equal to or less than 0.2 T, the B0 magnet having a first B0 magnet and a second B0 magnet arranged to form an imaging region between the first B0 magnet and the second B0 magnet;
	a ferromagnetic yoke configured to capture and direct at least some of the magnetic field generated by the B0 magnet to increase magnetic flux density within the imaging region between the first B0 magnet and the second B0 magnet;
	at least one gradient coil to provide spatial encoding for magnetic resonance signals;
	at least one power component configured to provide power to the at least one gradient coil;
	one or more housings, wherein at least one housing comprises a surface configured to support a patient during imaging; and
	at least one mechanism coupled to at least one of the one or more housings to allow the magnetic resonance imaging system to be transported to different locations,
and is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson and Biglieri as applied to claims 1, 6, 13 and 14, recognizing that Livni’s permanent magnet assemblies 3a/3b define an imaging space 2 (Fig. 3) as claimed, 

	Regarding claim 28, Livni in view of Katznelson and Biglieri discloses wherein the at least one mechanism is coupled to a housing that houses the at least one power component (see Livni in view of Katznelson and Biglieri as applied to claims 27 and 1, Livni, e.g., Fig. 3 and col. 6, line 56 to col. 8, line 67, wheels 14; also see col. 8, lines 21-27; also see col. 5, line 65 to col. 6, line 3; also see col. 8, lines 35-37, handle 18 of housing 7).

	Regarding claim 29, Livni in view of Katznelson and Biglieri discloses wherein the at least one mechanism is coupled to a housing that houses the first B0 magnet and/or the second B0 magnet (see Livni in view of Katznelson and Biglieri as applied to claims 27 and 1, note that wheels 14 and handle 18 of housing 7 are at least indirectly coupled to a housing that houses Livni’s permanent magnet assemblies 3a/3b when in a non-deployed position, see, e.g., Fig. 4, housing defined by casing 24; additionally or in the alternative see Livni in view of Katznelson and Biglieri as applied to claim 14 which considers other housings of Livni’s permanent magnet assemblies 3a/3b, e.g., in the deployed and non-deployed positions; such housings are also coupled at least indirectly to Livni’s wheels 14 and handle 18).

wherein the at least one mechanism is coupled to a housing that houses the at least one gradient coil (see Livni in view of Katznelson and Biglieri as applied to claims 27 and 1, housing of Livni’s gradient coil is necessarily coupled at least indirectly to Livni’s wheels 14 and handle 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson and Biglieri, and further in view of applicant-cited US 2007/0244385 to Satragno et al. (Satragno).

	Regarding claim 5, Livni in view of Katznelson and Biglieri is not relied upon as explicitly disclosing further comprising at least one laminate panel having the at least one x-gradient coil, the at least one y-gradient coil, and the at least one z-gradient coil fabricated thereon.  In related art, Satragno discloses laminating gradient coils together to provide a single laminated element (Satragno, e.g., paragraphs 70-71).  Satragno’s single laminated element constitutes a laminate panel.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Livni in view of Katznelson and Biglieri to include at least one laminate panel having the at least one x-gradient coil, the at least one y-gradient coil, and the at least one z-gradient coil fabricated thereon.  In this way, a dimensionally flat construction can be obtained (Satragno, e.g., paragraph 71).

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson and Biglieri, and further in view of Hovi et al., DETECTION OF SOFT-TISSUE AND SKELETAL INFECTIONS WITH ULTRA LOW-FIELD (0.02 T) MR IMAGING, Acta Radiologica 30, pages 495-499, 1989 (Hovi).

	Regarding claim 12, Livni in view of Katznelson and Biglieri is not relied upon as explicitly disclosing wherein the magnetic system is configured to produce the B0 magnetic field at a strength equal to or less than 50 mT and greater than or equal to 20 mT.  Hovi discloses discloses the use of field strengths of approximately 0.02T in connection with the diagnosis of musculoskeletal infection (Hovi, e.g., Abstract).  It would have been obvious before the effective filing date of the claimed invention to a 0 magnetic field at a strength equal to or less than 50 mT and greater than or equal to 20 mT because a field strength in this range is useful for detecting soft tissue and skeletal infections (Hovi, e.g., page 499, col. 1, fourth full paragraph).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Livni in view of Katznelson and Biglieri, and further in view of US 6,809,619 to Xu et al. (Xu).

	Regarding claim 22, Livni in view of Katznelson and Biglieri is not relied upon as explicitly disclosing wherein the ferromagnetic yoke provides a plurality of magnetic return paths between the first B0 magnet and the second B0 magnet.  Xu discloses a ferromagnetic yoke that provides a plurality of magnetic return paths between a first B0 magnet and a second B0 magnet (Xu, e.g., Figs. 2-3 and col. 5, lines 44-67, ferromagnetic yoke 220 provides a plurality of magnetic return paths between first B0 magnet 230 (top) and the second B0 magnet 230 (bottom) via posts 210).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that 0 magnet and the second B0 magnet does not patentably distinguish over Livni in view of Katznelson, Biglieri and Xu.

	Regarding claim 23, Livni in view of Katznelson, Biglieri and Xu at least suggests wherein the ferromagnetic yoke comprises a plurality of posts to provide the plurality of magnetic return paths between the first B0 magnet and the second B0 magnet (see Livni in view of Katznelson and Xu as applied to claim 22, Xu, e.g., Figs. 2-3, posts 210, posts 310).

	Regarding claim 24, Livni in view of Katznelson, Biglieri and Xu at least suggests wherein the plurality of magnetic return paths are symmetrically positioned on opposing sides of the B0 magnet (see Livni in view of Katznelson and Xu as applied to claim 22, Xu, e.g., Figs. 2-3, posts 210 symmetrically positioned on opposing sides of the B0 magnet 230, posts 310 symmetrically positioned on opposing sides of the B0 magnet 330).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DANIEL R MILLER/Primary Examiner, Art Unit 2863